Title: From George Washington to Oliver Wolcott, Jr., 14 October 1793
From: Washington, George
To: Wolcott, Oliver Jr.


          
            Sir,
            Mount Vernon 14th Oct. 1793
          
          Lest my last letter to Colo. Hamilton should have met some mischance I send a
            duplicate, & request your care of it; the necessity
            for the heads of Departments assembling by the first of next month becoming more &
            more apparent. Philadelphia or vicinity, is appointed for this purpose, where I shall be
            myself.
          Let me know, I pray you, whether the malady with which Philadelphia is afflicted has
            extended to German town, or neighbourhood. In a word, I would thank you for precise
            information on this head, for I have not been able to get any. A letter requiring this
            of the Attorney General is, I presume, still laying in the Post Office as I have
            received no acknowledgment of it although written & sent from this the 30th of last
              Month.
          On the supposition that the Fever in Philadelphia will not have entirely ceased, &
            the City Sufficiently purified by the first of December for Congress to Assemble there,
            what conveniencies would German town afford for this purpose? thereby superceding the
            necessity of removing the public Offices to a more distant part. If this also should be
            conceived an unsafe, or an improper place, what other is contemplated for the residence
            of Congress next Session? full information of the prevailing sense of those who are best
            acquainted with the true situation of things in and about Philadelphia would be very
            satisfactory to me, as our accts here are so vague and contradictory that we know not
            what to rely on.
          
          By report Mr Willing (President of the Bank) Mr Jno. Ross, Mr Jonathen Sergeant, Mr
            Howell, Colo. Franks, and many others of our acquaintances have fallen victims to the
            prevailing malignant fever; that near 4000 have died; & that the disorder rages more
            violently than ever. Are these things true? I hope you & Mrs Wolcot keep your
            health. with esteem & regard I am, Sir Yr Very Hble Servt
          
            Go: Washington
          
        